DETAILED ACTION
This action is in response to RCE filed 30 March 2022.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saika et al. (US 9,874,308).

As to claim 1, Saika discloses a method of controlling obstacle avoidance for an unmanned aerial vehicle (UAV) comprising: 
obtaining current attitude information of the UAV (col 7, line 31-34: “(IMU) which measures rotation, orientation, and acceleration”), the UAV including a craft body (“housing 230”) and a detection apparatus (“camera 120”) attached to the craft body; and 
controlling a pitch angle of a detection direction of the detection apparatus to be in a pitch angle of a preset straight ahead flight direction of the UAV, according to the current attitude information of the UAV (col 22, line 64-66: “the pitch is fixed (i.e., stabilized) at a user-defined angle”), including: 
maintaining the pitch angle of the detection direction to counter a change of a pitch angle of the craft body to perform detection in the straight ahead flight direction in front of the UAV, in response to the detection direction deviating from the straight ahead flight direction and irrespective of a position of an obstacle around the UAV (col 25, line 15-16: “the pitch is stabilized at a user-defined angle”. Also see from column 29, line 58 to column 32, line 49 for disclosure of particular algorithm used to maintain an arbitrary angle, e.g., pitch angle, of the detection direction to counter a change of angle of the craft body).  

As to claim 2, Saika further discloses the method according to claim 1, wherein obtaining the current attitude information of the UAV comprises obtaining at least one of current attitude information of the craft body or current attitude information of the detection apparatus (col 7, line 31-34).  

As to claim 3, Saika further discloses the method according to claim 1, wherein: maintaining the pitch angle of the detection direction in the preset direction includes maintaining the detection direction of the detection apparatus to be in a horizontal direction (col 10, line 60-64: “gimbal 100 may allow for the camera 120 to maintain a particular orientation in space so that it remains relatively steady as the platform to which it is attached moves”. In this case, the particular orientation is the claimed horizontal direction).  

As to claim 4, Saika further discloses the method according to claim 1, wherein obtaining the current attitude information of the UAV comprises obtaining one or more of a current pitch angle of the UAV, a current roll angle of the UAV, and a current yaw angle of the UAV (col 11, line 4-9).  

As to claim 5, Saika further discloses the method according to claim 4, wherein: obtaining the current attitude information of the UAV comprises obtaining a current pitch angle of the detection apparatus (col 11, line 4-9); and maintaining the pitch angle of the detection direction comprises maintaining the pitch angle of the detection direction according to the current pitch angle of the detection apparatus (col 11, line 9-14).  

As to claim 6, Saika further discloses the method according to claim 4, wherein: obtaining the current attitude information of the UAV comprises obtaining a current pitch angle of the craft body (col 11, line 4-9); and maintaining the pitch angle of the detection direction comprises maintaining the detection direction according to the current pitch angle of the craft body (col 11, line 16-24).  

As to claim 7, Saika further discloses the method according to claim 1, wherein controlling the pitch angle of the detection direction of the detection apparatus further comprises controlling the detection apparatus to rotate to allow the detection direction of the detection apparatus to be in a horizontal direction (col 7, line 19-22).  

As to claim 8, Saika further discloses the method according to claim 1, wherein the detection apparatus is attached to the craft body through a rotation apparatus (col 10, line 15: “gimbal 100”).  

As to claim 9, Saika further discloses the method according to claim 8, wherein controlling the pitch angle of the detection direction of the detection apparatus further comprises controlling the rotation apparatus to rotate to allow the detection direction of the detection apparatus to be in a horizontal direction (col 7, line 19-22).  

As to claim 10, Saika further discloses the method according to claim 9, wherein controlling the rotation apparatus to rotate comprises: controlling the rotation apparatus to rotate with a negative rotation angle, in response to a current pitch angle of the UAV being positive; or controlling the rotation apparatus to rotate with a positive rotation angle, in response to a current pitch angle of the UAV being negative (col 11, line 9-24).  

As to claim 11, Saika discloses an unmanned aerial vehicle (UAV) comprising: 
a craft body (“housing 230”); 
a propulsion system mounted at the craft body and configured to provide a flight power (col 10, line 5: “four rotors 240, and four propellers 245”); 
a detection apparatus mounted at the craft body and configured to detect an obstacle  near the UAV (“camera 120”); and 
a flight controller communicatively connected to the propulsion system and the detection apparatus (col 10, line 11-22: “control the trajectory…communicative capabilities”), and configured to: 
obtain current attitude information of the UAV (col 7, line 31-34); and 
control a pitch angle of a detection direction of the detection apparatus to be in a pitch angle of a straight ahead flight direction of the UAV, according to the current attitude information of the UAV (col 22, line 64-66), including: 
maintaining the pitch angle of the detection direction to counter a change of a pitch angle of the craft body to perform detection in the straight ahead flight direction in front of the UAV, in response to the detection direction deviating from the straight ahead flight direction and irrespective of a position of an obstacle around the UAV (col 25, line 15-16; col 29, line 58-col 32, line 49).  

As to claim 12, Saika further discloses the UAV according to claim 11, wherein the current attitude information of the UAV comprises at least one of current attitude information of the craft body or current attitude information of the detection apparatus (col 7, line 31-34).  

As to claim 13, Saika further discloses the unmanned aerial vehicle according to claim 11, wherein the flight controller is further configured to: maintain the detection direction of the detection apparatus to be in a horizontal direction to counter the change of the pitch angle of the craft body to perform detection in the straight ahead flight direction in front of the UAV (col 10, line 60-64).  

As to claim 14, Saika further discloses the UAV according to claim 11, wherein the current attitude information of the UAV comprises one or more of a current pitch angle of the UAV, a current roll angle of the UAV, and a current yaw angle of the UAV (col 11, line 4-9).  

As to claim 15, Saika further discloses the UAV according to claim 14, wherein the current attitude information of the UAV is a current pitch angle of the detection apparatus (col 11, line 4-9), the flight controller is further configured to: obtain the current pitch angle of the detection apparatus; and maintain the pitch angle of the detection direction according to the current pitch angle of the detection apparatus (col 11, line 16-24).  

Claim Rejections - 35 USC § 103
Claims 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Saika in view of Torres et al. (US 2016/0373699).

As to claim 16, Saika discloses a method of controlling obstacle avoidance for an (col 7, line 31-34) , the (“housing 230”) [sensor] of the agricultural UAV to be in a pitch angle of a horizontal direction, according to the current pitch angle of the craft body (col 22, line 64-66: “the pitch is fixed (i.e., stabilized) at a user-defined angle”), including: 
maintaining the pitch angle of the detection direction to counter a change of a pitch angle of the craft body to perform detection in the horizontal direction in front of the UAV, in response to the detection direction deviating from the horizontal direction and irrespective of a position of an obstacle around the UAV (col 25, line 15-16: “the pitch is stabilized at a user-defined angle”. Also see from column 29, line 58 to column 32, line 49 for disclosure of particular algorithm used to maintain an arbitrary angle, e.g., pitch angle, of the detection direction to counter a change of angle of the craft body).
However, Saika is silent with respect to the UAV being agricultural and a radar attached to the craft body.
Torres discloses an agricultural UAV [0020] with a radar attached to the craft body ([0026], “radar”).  It would have been obvious to one of ordinary skill in the art to provide Saika with Torres in order to arrive at the claimed invention because “agricultural” is mere intended use and does not convey any patentable weight, especially when there is no further integration of any agricultural aspect in the main body of the claim; and because a radar is an obvious detection device variant of a camera, as shown by the list of sensors in Torres [0026].

As to claim 17, Saika further discloses the method according to claim 16, wherein controlling the pitch angle of the detection direction of the radar further comprises controlling the radar to rotate to allow the detection direction of the radar to be in the horizontal direction (col 7, line 19-22).  

As to claim 18, Saika further teaches the method according to claim 16, wherein the radar is mounted to the craft body through a steering gear (col 23, line 27-29; “The gimbal 100 mechanically connects a camera 120 to the remote controlled aerial vehicle”. Where “gimbal” is interpreted to be “a steering gear”).  

As to claim 19, Saika further discloses the method according to claim 18, wherein controlling the pitch angle of the detection direction of the radar further comprises controlling the steering gear to rotate to allow the detection direction of the radar to be in the horizontal direction (col 7, line 19-22).

As to claim 21, Saika further discloses the method according to claim 1, wherein: the UAV further includes a steering gear mechanically connecting the detection apparatus to the craft body (col 23, line 27-29; “The gimbal 100 mechanically connects a camera 120 to the remote controlled aerial vehicle”. Where “gimbal” is interpreted to be “a steering gear”); and maintaining the pitch angle of the detection direction in the flight direction or adjusting the detection direction to be in the flight direction includes: controlling the steering gear to rotate upward or downward with respect to the straight ahead flight direction to maintain the pitch angle of the detection direction to counter the change of the pitch angle of the craft body to perform detection in the straight ahead flight direction in front of the UAV (col 25, line 15-16: “the pitch is stabilized at a user-defined angle”. Also see from column 29, line 58 to column 32, line 49 for disclosure of particular algorithm used to maintain an arbitrary angle, e.g., pitch angle, of the detection direction to counter a change of angle of the craft body).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
A voicemail was left for applicant’s representative per the request furnished in AFCP Interview held 11 March 2022 and within the Remarks filed 30 March 2022 for an interview should the next action be a rejection; however, no reply was received.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shamir et al. (US 10,178,316), Hildreth (US 10,687,050), HUTSON (US 2014/0034775), Wang (US 2014/0037278), Arginteanu (US 2018/0051847), WU et al. (US 2019/0138010), and Schultz et al. (US 9,612,598), are all further examples of an aerial vehicle controlling a pitch angle of a detection direction of a detection apparatus to be in a pitch angle of a straight ahead flight direction of the vehicle, according to the current attitude information of the UAV.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269. The examiner can normally be reached 8AM-4PM Hawaii Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS KISWANTO/
Primary Examiner
Art Unit 3664